DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 2 is objected to because of the following informalities:  the limitation “the that the” seems to be a typo and does not make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 2, 3, 5-13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2, 3 and 5-13, the pre-amble uses the language “a shadow-cast encoder” is unclear. The limitation is unclear because the language is not consistent with the preamble language in claim 1, which states “a shadow-cast encoder 
In regards to claim 3, the limitation “the magnitude of the third harmonic” in line 1-2 should be “a magnitude of a third harmonic” for antecedent purposes. The limitation “the magnitude of the first harmonic” in line 2-3 should be “a magnitude of a first harmonic” for antecedent purposes. The limitation “the magnitude of the fifth harmonic” in line 3-4 should be “a magnitude of a fifth harmonic” for antecedent purposes. 
In regards to claim 6, the limitations “the harmonic of the first harmonic is the third harmonic or the fifth harmonic” should be “a harmonic of a first harmonic is a third harmonic or a fifth harmonic” for antecedent purposes. 
In regards to claim 7, the limitation “the apparatus measurement direction” in line 3 should be “an apparatus measurement direction” for antecedent purposes. Also, the use of the language “its” in lines 2 and 3 is unclear. Using “its” does not clearly point to which element “its” is referring to. For example is “its” referring to the radiation source or the radiant power of the radiation source. For examining purposes “its” will refer to the radiation source. Please fix and/or clarify.
In regards to claim 8, the use of the language “its” in line 2 is unclear. Using “its” does not clearly point to which element “its” is referring to. For example is “its” referring to the radiation source or the radiant power of the radiation source. For examining purposes “its” will refer to the radiation source. Please fix and/or clarify.
Claim 9 is rejected because of its dependency on claim 8.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee (US 20110114829).
Re claim 1: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce a shadow-cast fringe pattern at a detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 blocks some light by way of opaque sections 32 from entering the light detector 40, providing a shadow-cast fringe pattern on the light detector 40, see fig. 5, paragraph 
Re claim 2: Lee teaches a shadow-cast encoder, wherein the that the total harmonic distortion of the shadow-cast fringe pattern is not more than 3% (paragraph 43, table 1).
Re claim 3: Lee teaches a shadow-cast encoder, wherein the magnitude of the third harmonic of the shadow-cast fringe pattern is not more than 3% of the magnitude of the first harmonic of the fringe pattern (paragraph 52, third harmonic is totally suppressed leaving first harmonic) and/or the magnitude of the fifth harmonic of the shadow-cast fringe pattern is not more than 3% of the magnitude of the first harmonic.
Re claim 11: Lee teaches a shadow-cast encoder according to any preceding claims, wherein the encoder is an incremental encoder (paragraph 38).
Re claim 13: Lee teaches a shadow-cast encoder according to any preceding claim, wherein the at least one electromagnetic radiation source is configured such that the total harmonic distortion of the shadow-cast fringe pattern is not more than 6% (paragraph 43, table 1).
Re claim 14: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), the readhead (the light source 20 and/or the magnitude of the fifth harmonic of the shadow-cast fringe pattern is not more than 3% of the magnitude of the first harmonic.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Igaki (US 20110063622).
Re claim 7: Lee teaches the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising at least one 
Re claim 8: Lee teaches the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce a shadow-cast fringe pattern at a detector (40) configured to detect the shadow-cast  Igaki teaches an electromagnetic radiation source (10/11) is shaped such that its width varies along its extent so as to produce such a variation in radiant power (see fig. 9e-9h, the circular shape allows for radiant power of the radiation source 10/11 in a measurement direction to vary, this allows for a reduction in harmonic distortion by eliminating specific higher order harmonics, paragraphs 60-66). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the radiation power of the radiation source in a parallel direction to a measurement direction similar to Igaki with the radiation source of Lee in order to further eliminate unwanted harmonics thereby reducing the harmonic distortion in the measurement providing for more accurate measurements. 
Re claim 9: Lee as modified by Igaki teaches an electromagnetic radiation source (Igaki, 10/11) is shaped such that its width varies along its extent so as to produce such a variation in radiant power (Igaki, see fig. 9e-9h, the circular shape allows for radiant power of the radiation source 10/11 in a measurement direction to vary, this allows for a reduction in harmonic distortion by eliminating specific higher order harmonics, paragraphs 60-66), but does not specifically teach wherein the at least one electromagnetic radiation source produces a radiant power profile which is triangular. Without showing why specifically a triangular shaped profile, one of ordinary skill in the .
9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Igaki et al. (US 20070102630).
Re claim 10: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), but does not specifically teach wherein the scale period is at least 40 µm. Igaki teaches a scale period is at least 40 micrometers (paragraphs 198-204). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the scale period at least 40 micrometers similar to Igaki with the scale of Lee in order to ensure desired harmonics are formed providing for reduction in harmonic distortion and improved measurements of the movement of the scale.

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Dolsak (US 20120025812).
Re claim 12: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector . 

Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, the prior art of record individually or in combination fails to teach a shadow-cast encoder apparatus according to claim 1 as claimed, more specifically in combination with comprising a plurality of electromagnetic radiation sources for illuminating the scale in order to produce the shadow-cast fringe pattern wherein the electromagnetic radiation sources are spaced apart, in the apparatus measuring direction by a distance D wherein: D ͌ M(nif +/- f/hs) where f is the pitch of the scale; h is the order of the harmonic to be cancelled; s is the number of sources; ni is an integer which may be the same or different for each separation if there are more than two sources; M is the magnification.
s 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are objected to as well because of their dependency on claim 4 if their 112 rejections are corrected. 
13.	Claim 15 is allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 15, the prior art of record individually or in combination with fails to teach a shadow-cast encoder apparatus as claimed comprising a scale and a readhead, the readhead more specifically in combination with comprising at least one group of a plurality of electromagnetic radiation sources for illuminating the scale in order to produce a shadow-cast fringe pattern and a detector for detecting the shadow-cast fringe pattern; wherein the electromagnetic radiation sources are spaced apart, in the apparatus measuring direction by a distance D wherein D ͌ M(nif +/- f/hs) where f is the pitch of the scale; h is the order of the harmonic to be cancelled; s is the number of sources; ni is an integer which may be the same or different for each separation if there are more than two sources; M is the magnification.

. 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER D BENNETT/Examiner, Art Unit 2878